Title: To James Madison from Josef Yznardy, 27 June 1806
From: Yznardy, Josef
To: Madison, James



Dear Sir,
Consular Office of the United StatesCadiz 27th. June 1806.

I had the honor of addressing you on the 10th. instant, and being still deprived of your valued instructions respecting the various points on which I have represented to you Sir, the object of the present will be to advise you that a Russian Embassador is on his way to Paris mission unknown, that the Swedish Consuls in Spain and Vessels in the Ports have been notified to leave the Country and all Communication with Said Nation is prohibited.
It is reported as positive this Post that the King of Spain has acknowledged (with great reluctance) the New french King of Naples; a large Convoy with Troops Commanded by Governor Fox sailed some days ago from Gibraltar joined by Sidney Smith with a number of Bomb Ketches Gun Boats &c bound to Cicily; it is likewise reported that the Queen of Utruria has been dethroned, that her Kingdom is given to Luciano, and that she comes to reside in the Province of Granada; Lewis is already appointed King of Holland; Two Small Portuguee Vessels that left this Bay some days ago have fallen in to the Clutches of an Algerine Shebeck that is Cruizing in those Seas; The French Ships in this Port it seems have positive orders to sail as soon as they are ready, joined by three Spanish Ships, and to be Commanded by Vice Admiral Gourdon as Admiral Rosily is called to France; Four Ships & Two Frigates  have dropped down to the Bay quite ready and compleat
Inclosed please find Copy of a Circular received from John Leonard our Consul at Barcelona respecting a Tunisian Division in the Mediterranean.  Advice of this I have passed to the Consuls on the Coast and to Comodore Campbell.  I have the honor to be with profound Respect Dear Sir, Your most obedient & most humble Servant

J. Yznardy


P. S.  1st. July.  Inclosed please find the List of American Vessels, arrived in this Port San Lucar & Algeciras during the first 6 Months of this Year, a Copy of a Paper received from Wm. Dickinson our V. Consul at Santander.  The Army & Navy of this Country are without pay these 6 Months past.
Government Notes 53 a 54 %p% Centum.
 
2d. July.  The Algerine above mentiond, has been taken in the Mediterranean by one of the Portuguse Frigates, with the Crew belonging to  Prizes taken by her some days before,  40 Algerines jumped overboard & were drowned.  Quaranteens continue the Same

